IN THE COURT OF APPEALS OF IOWA

                                      No. 21-0636
                                  Filed July 21, 2021

IN THE INTEREST OF L.M.,
Minor Child,

J.B., Father,
       Appellant,

N.M., Mother,
      Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Dubuque County, Thomas J. Straka,

Associate Juvenile Judge.



          A mother and father separately appeal the termination of their parental

rights. AFFIRMED ON BOTH APPEALS.



          Bridget L. Goldbeck of Hughes & Trannel, P.C., Dubuque, for appellant

father.

          Taryn McCarthy of Clemens, Walters, Conlon, Runde & Hiatt, L.L.P.,

Dubuque, for appellant mother.

          Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

          Kristy Hefel, Dubuque, attorney and guardian ad litem for minor child.



          Considered by Tabor, P.J. and Greer and Schumacher, JJ.
                                           2


SCHUMACHER, Judge.

        A mother and father separately appeal the termination of their parental

rights. The parents individually contend termination is not in the best interest of

their child and an extension of time for reunification efforts should be granted. The

mother also argues insufficient evidence exists in the record to terminate her

parental rights on the grounds relied upon by the juvenile court. We conclude

termination of the mother and father’s parental rights is in the child’s best interests,

a six-month extension is not warranted for either parent, and clear and convincing

evidence supports termination of the mother’s parental rights on a statutory ground

relied upon by the juvenile court. Accordingly, we affirm.

   I.      Background Facts and Proceedings

        N.M., mother, and J.B., father, are the parents of L.M., born in 2020. L.M.

initially came to the attention of the Iowa Department of Human Services (DHS) at

birth in January 2020 when she was born with an illegal substance in her system.

L.M., born at thirty-seven weeks gestation, weighed three pounds, fifteen ounces

at birth. A founded child-abuse assessment for the presence of illegal drugs in the

child was entered against the mother. Court involvement was not requested as

part of the assessment.

        L.M. again came to the attention of DHS after six-month-old L.M. presented

in the emergency room for injuries the mother reported were received as a result

of a fifteen-inch fall from a couch onto carpet. Following a medical examination

and discovery of retinal hemorrhaging and a subdural hematoma, L.M. was

transferred to the University of Iowa, where medical professionals determined the

mother’s explanation for the injuries could not account for the severity of the
                                          3


injuries. The University of Iowa reported L.M. had approximately fifty discreet

hemorrhages in multiple layers of the left eye, with the most likely cause being

trauma. The exam also noted a traumatic subdural hemorrhage with a loss of

consciousness in an unspecified duration. L.M. was reported to have both acute

and resolving brain bleeds. A child-abuse assessment was founded for physical

abuse, denial of critical care, and failure to provide proper supervision, listing the

mother as the perpetrator of abuse.       Upon discharge from the hospital, L.M.

remained in the custody of her mother pursuant to a safety plan that included the

mother participating in family preservation services and full-time supervision of the

mother’s care of L.M. by a relative.

       During the abuse assessment, the maternal grandmother reported that the

mother had been consuming alcohol and Xanax, and because the maternal

grandmother had to work, she left L.M. in the sole care of the baby’s mother,

contrary to the safety plan. L.M. was removed from parental custody on July 31,

2020, due to the mother’s failure to comply with the safety plan. The mother tested

positive for methamphetamine and marijuana on August 20. L.M. was adjudicated

a child-in-need-of-assistance (CINA) on September 21, pursuant to Iowa Code

section 232.2(6)(c)(2), (n), and (o) (2020). The child has remained in the custody

of DHS for relative placement since removal.1

       Citing in part a lack of parental progress, the State filed a petition on

February 23, 2021, requesting termination of the parents’ rights. At the termination


1 This relative has care of another child of the mother, although it does not appear
from the record before this court that the mother’s parental rights have been
terminated to this child, who was approximately nine years of age at the birth of
L.M.
                                           4


hearing on March 31, concerns remained regarding the mother’s substance abuse

and mental health. The mother continued to assert the cause of L.M.’s injuries

was a roll-off from a couch. The father did not have an approved home study, had

recently entered guilty pleas to substance-related charges, and was awaiting

sentencing.

          The court terminated both parents’ rights under Iowa Code section

232.116(1)(h) and (l) (2021). The parents’ request for an extension of time for

reunification efforts was denied. The court found termination was in the child’s

best interest and declined to apply any expectations to the termination. Both the

mother and father timely appealed.

   II. Standard of Review

          Our review of termination proceedings is de novo. In re A.B., 815 N.W.2d

764, 773 (Iowa 2012). The State must prove grounds for termination by clear and

convincing evidence. In re C.B., 611 N.W.2d 489, 492 (Iowa 2000). “‘Clear and

convincing evidence’ means there are no serious or substantial doubts as to the

correctness [of] conclusions of law drawn from the evidence.” Id. Our primary

concern is the best interests of the child. In re J.S., 846 N.W.2d 36, 40 (Iowa

2014).

   III.      Sufficiency of the Evidence

          The mother argues insufficient evidence exists to support termination of her

parental rights on any grounds relied on by the juvenile court. When the court

terminates parental rights on more than one statutory ground, we may affirm the

district court’s order on any ground we find supported by the record. A.B., 815

N.W.2d at 774.        For purposes of the mother’s challenge, we focus on the
                                          5


termination of the mother’s rights pursuant to section 232.116(1)(h). “We consider

whether the children could be returned to the parent’s care at the time of the

termination hearing.” In re M.M., No. 20-0058, 2020 WL 1310254, at *4 (Iowa Ct.

App. Mar. 18, 2020) (citing In re M.W., 876 N.W.2d 212, 224 (Iowa 2016)).

       Section 232.116(1)(h) requires: (1) that the child is three years old or

younger; (2) has been adjudicated as a CINA; (3) the child has been removed from

the parents’ care for at least six of the last twelve months, or for the last six

consecutive months with any trial period at home being less than thirty days; and

(4) that there is clear and convincing evidence that the child cannot be returned to

the custody of the child’s parents at the present time. L.M. was born in January

2020. She was approximately fourteen months old at the time of the termination

hearing. She was adjudicated a CINA. At the time of the termination hearing, L.M.

had been removed from parental custody for a period of eight months. She has

not returned to parental custody since the initial removal.

       The mother refused to acknowledge the source of L.M.’s injuries. This lack

of recognition is sufficient to prevent a return of the child to the home. In addition

to the problems surrounding L.M.’s severe injuries, the mother continued to

struggle with substance-abuse and mental-health issues. She missed drug tests

and appointments with her mental-health providers. She tested positive for illegal

substances one month prior to the termination hearing. The mother’s visits with

L.M. have remained fully supervised. We, like the juvenile court, conclude there is

clear and convincing evidence that L.M. could not be safely returned to her

mother’s care at the time of the termination hearing.         Clear and convincing
                                            6


evidence supports termination of the mother’s rights pursuant to section

232.116(1)(h).

    IV.      Best Interests

          Both parents claim termination of their parental rights was not in L.M.’s best

interests. “When we consider whether parental rights should be terminated, we

‘give primary consideration to the child’s safety, to the best placement for furthering

the long-term nurturing and growth of the child, and to the physical, mental, and

emotional condition and needs of the child.’” M.W., 876 N.W.2d at 224 (quoting

Iowa Code § 232.116(2)).

          L.M. is bonded to her relative placement, where she has resided since

removal. The University of Iowa Hospitals and Clinics follow L.M. for her condition

due to her injuries. While she initially experienced seizures due to her injuries, at

the most recent appointment in February 2021, L.M.’s physician recommended

tapering off the seizure medication.2 L.M. is behind in her gross motor skills

development.

          The father contends termination is not in L.M.’s best interest as there are

no safety concerns regarding his parenting, his substance use does not interfere

with his ability to parent the child, and he stays in contact with the child’s placement

and the provider. However, since removal, the father has seen L.M. twice a month

for approximately two hours a month. The father’s home study was not approved.

Further, the father was awaiting sentencing at the time of the termination hearing




2The mother testified at the termination hearing that L.M. was no longer taking
seizure medication.
                                            7


on charges from 2018 and 2020.3 He recently pled guilty to operating while

intoxicated (OWI) (second offense) and resisting or obstructing an officer, arising

out of a 2020 arrest. The felony eluding charge was dismissed as part of a plea

agreement. The father also pled guilty in February 2021 to two charges incurred

in 2018, consisting of a hit and run and operating while revoked, with sentencing

to coincide with the hearing set concerning the 2020 charges.4 Termination of the

father’s parental rights is in the L.M.’s best interests.

         Termination of the mother’s parental rights is in L.M.’s best interests for the

same reasons detailed concerning the mother’s sufficiency-of-the-evidence

argument, including the mother’s ongoing mental-health and substance-abuse

issues, inability to parent the child on her own, and failure to acknowledge the

source of L.M.’s injuries. Generally, if the grounds for termination have been

proven, termination of parental rights is in the child’s best interests. See In re

L.M.F., 490 N.W.2d 66, 68 (Iowa 1992).

    V.      Request for Six-Month Extension

         Both parents argue the juvenile court should have granted additional time

to work toward reunification. Under section 232.117(5), the court may order an

extension of time under section 232.104(2)(b) as an alternative to terminating

parental rights. A six-month extension may be granted based on a “determination

that the need for removal of the child from the child’s home will no longer exist at


3 Sentencing was set for a date following the termination hearing.
4 The mother informed L.M.’s medical providers she was involved in a violent
relationship with the father. The record before of us is void of additional evidence
of domestic abuse by the father toward the mother. The mother was arrested in
late August 2020 for domestic abuse assault impeding airflow, with the alleged
victim being the mother’s sister. The record does not reflect a conviction.
                                          8


the end of the additional six-month period.” Iowa Code § 232.104(2)(b). We are

further mindful that a child should not be asked to continuously wait for a stable

biological parent, particularly when the child is of tender age. In re D.W., 791

N.W.2d 703, 707 (Iowa 2010); In re D.S., 806 N.W.2d 458, 474 (Iowa Ct. App.

2011). “Courts are obliged to move urgently to achieve the ends that will best

serve the child’s interests because childhood does not ‘await the wanderings of

judicial process.’” In re J.C., 857 N.W.2d 495, 502 (Iowa 2014).

       The mother continues to struggle to address substance-abuse and mental-

health concerns.     After removal, she entered Heart of Iowa but left prior to

completing the program. She was terminated from a shelter care placement due

to testing positive for THC and breaking COVID-19 protocol. She is now residing

in an apartment, which could not accommodate her daughter’s placement. She

has refused to accept any responsibility for her daughter’s substantial injuries and

has not wavered from her initial explanation that the injuries were received from

rolling off the couch onto a carpeted floor.

       The father in this case remains residing in Wisconsin, approximately three

hours from his daughter’s residence.           Since removal, he has exercised ten

separate visits, averaging two hours per visit. He does not have a driver’s license

due to his criminal convictions and must rely on others for transportation. His home

study was not approved due to substance-abuse concerns in the home, related to

both the father and his new girlfriend.5 He recently pled guilty to OWI (second



5 The father testified his girlfriend is required to have a breathalyzer in her vehicle
“due to a traffic stop that she was apparently intoxicated for and blew clear over
the legal limit.” The father’s girlfriend reported to the Interstate Compact on the
                                          9


offense) and resisting or obstructing an officer. At the time of the termination

hearing, he was awaiting sentencing.6         Despite that arrest, he admitted to

marijuana use just several months prior to the termination hearing and to the use

of alcohol three weeks prior to the hearing.7 He has a conviction history that

involves a hit-and-run and operating while revoked.

       Since removal, both the mother and father have been unable to make

changes that would facilitate reunification. L.M. should not be forced to wait

indefinitely for her parents to be able to care for her, “particularly when we have so

little evidence to rely upon to believe the circumstances will be different in six

months.” See In re N.F., 579 N.W.2d 338, 341 (Iowa Ct. App. 1998). We, like the

juvenile court, are unable to determine the need for removal of the child from the

child’s home will no longer exist at the end of the additional six-month period. An

extension of time for either parent is not warranted. Accordingly, we affirm the

juvenile court decision terminating the parental rights of L.M.’s mother and father.

       AFFIRMED ON BOTH APPEALS.




Placement of Children evaluator that she was charged with an OWI and smokes
THC once a month.
6 A condition of the father’s bond was “absolute sobriety.”
7 The father testified the type of marijuana he used prior to the termination hearing

was legal in Wisconsin. As to his recent use of alcohol, he stated, “The alcohol,
again, is like every—once every three weeks on the weekend, just who doesn’t?”